 1   NED M. GELHAAR (SBN 163185)
     Email: ngelhaar@enensteinlaw.com
 2
     DANIEL R. GUTENPLAN (SBN 260412)
 3   Email: dgutenplan@enensteinlaw.com
     JESSE K. BOLLING (SBN 286267)
 4   Email: jbolling@enensteinlaw.com
     ENENSTEIN PHAM & GLASS, LLP
 5   12121 Wilshire Boulevard, Suite 600
     Los Angeles, California 90025
 6
     (310) 899-2070 Phone
 7   (310) 496-1930 Fax

 8   Attorneys for Third-Party Defendants
     CHC Bayview Owner, LLC and Host
 9   Hotels & Resorts, Inc.
10                                  UNITED STATES DISTRICT COURT
11
                              NORTHERN DISTRICT OF CALIFORNIA
12
     KEVIN BARRY FINE ART ASSOCIATES, a ) Case No. 4:18-cv-03358-HSG
13   California corporation,             )
                                         ) SECOND STIPULATED REQUEST TO
14                  Plaintiff,           ) EXTEND TIME FOR THIRD-PARTY
            v.                           ) DEFENDANTS HOST HOTEL &
15                                       ) RESORTS, INC. AND CHC BAYVIEW
     KEN GANGBAR STUDIO INC., a Canadian ) OWNER, LLC TO RESPOND TO
16   Corporation,                        ) AMENDED     COUNTERCLAIMS AND
                                           SUPPLEMENTAL COUNTERCLAIM
                                         ) PURSUANT TO CIVIL LOCAL RULE 6-
17                  Defendant.           ) 1(b); DECLARATION OF JESSE K.
                                         ) BOLLING; ORDER
18                                       )
                                         ) Trial Date:  September 28, 2020
19   AND RELATED CLAIMS.                 )
                                         )
20                                       )
                                         )
21                                       )
                                         )
22                                       )
                                         )
23                                       )
                                         )
24                                       )
                                         )
25                                       )
                                         )
26                                       )

27

28                                               1
     Second Stipulated Request to                              Case No. 4:18-cv-03358-HSG
     Extend Time
 1          Pursuant to Civil Local Rules 6-1(b) and 6-2, the undersigned counsel hereby stipulate to

 2   an extension of time for Third-Party Defendants CHC Bayview Owner, LLC and Host Hotels &

 3   Resorts, Inc. to respond to Counterclaimant Ken Gangbar Studio Inc.’s (“KGSI”) Amended

 4   Counterclaims and Supplemental Counterclaim, which the Court approved for filing on January

 5   28, 2020. The parties have stipulated to extend the due date to Friday, March 13, 2020. By way

 6   of this stipulated request, no counsel seeks any modification or delay of any other case deadlines.

 7   Pursuant to Civil Local Rules 6-2(a) and 7-12, this request is supported by the accompanying
     Declaration of Jesse K. Bolling.
 8

 9
     DATED: March 6, 2020                         ENENSTEIN PHAM & GLASS
10

11                                                By:        /s/ Jesse K. Bolling               .

12                                                Attorney for Third-Party Defendants CHC Bayview
                                                  Owner, LLC and Host Hotels & Resorts, Inc.
13

14   DATED: March 6, 2020                         THE BUSINESS LITIGATION GROUP, P.C.

15                                                 By:     /s/ Marc N. Bernstein                    .
16
                                                  Attorneys for Defendant/Counterclaimant
                                                  Ken Gangbar Studio Inc.
17

18   PURSUANT TO STIPULATION, IT IS SO ORDERED.
19

20   DATED: 3/6/2020
21                                         _____________________________________________
                                           JUDGE HAYWOOD S. GILLIAM, JR. OF THE UNITED
22                                         STATES DISTRICT COURT, NORTHERN DISTRICT
23                                         OF CALIFORNIA

24

25

26

27

                                                      2
     Second Stipulated Request to                                          Case No. 4:18-cv-03358-HSG
     Extend Time
